Name: Commission Regulation (EEC) No 1120/90 of 2 May 1990 providing for the grant of compensation to producers'organizations in respect of tuna delivered to the canning industry during the period 1 January to 31 March 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/10 Official Journal of the European Communities 3. 5. 90 COMMISSION REGULATION (EEC) No 1120/90 of 2 May 1990 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 January to 31 March 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, the fishing years 1984 to 1986 ; whereas these quantities exceed the limits set in the second indent of Article 17 a (4) of Regulation (EEC) No 3796/81 for one species and the third indent for the other two species, the total quan ­ tities of these products should therefore be limited to those eligible for compensation and the quantities granted to each producers' organization concerned should be determined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (4), the granting of compensation for the products in question should be decided for the period from 1 January to 31 March 1989 ; Whereas the meausres provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 1495/89 (2), and in particular Article 17a (10) thereof, Whereas the compensation referred to in Article 17a of Regulation (EEC) No 3796/81 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; HAS ADOPTED THIS REGULATION : Article 1 Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 January to 31 March 1989, both the average quarterly market price and the free-at-frontier price referred to in Article 17a of Regulation (EEC) No 3796/81 were lower than 93 % of the Community producer price in force as laid down in Counctil Regulation (EEC) No 3862/88 of 9 December 1988 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (3) ; Whereas the quantities eligible for compensation, within the meaning of Article 17a (2) of Regulation (EEC) No 3796/81 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article : The compensation referred to in Article 17a of Regulation (EEC) No 3796/81 shall be granted for the period 1 January to 31 March 1989, in respect of the products listed and within the limits set out below : Products Maximum amount of allowance within the meaning of the first and second indents of Article 17a (3) of Regula ­ tion (EEC) No 3796/81 (ECU/tonne) Albacore tuna, whole, weighing more than 10 kg 140 Albacore tuna, whole, weighing not more than 10 kg 127 Skipjack or stripe-bellied tuna, whole 89 Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory were, in the case of alba ­ core weighing not more than 10 kg, higher than those sold and delivered/ during the same quarter of the last three fishing years, and, in the case of albacore weighing more than 10 kg and skipjack, higher than 110 % of the quantities sold and delivered during the same quarter of 0 OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 148 , 1 . 6. 1989, p. 1 . 0 OJ No L 345, 14. 12. 1988, p. 6. (4) OJ No L 225, 3. 8 . 1989, p . 33. 3 . 5. 90 Official Journal of the European Communities No L 112/11 2. These quantities shall be allocated among the producers organizations concerned in accordance with the Annex hereto. Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited as follows :  albacore tuna, whole, weighing more than 10 kg : 24 780 tonnes,  albacore tuna, whole, weighing not more than 10 kg : 2 640 tonnes,  skipjack or stripe-bellied tuna, whole : 10 651 tonnes. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1990. For the Commission Manuel MARIN Vice-President No L 112/12 Official Journal of the European Communities 3. 5. 90 ANNEX Allocation among the producers' organizations of the quantities of certain species and presenta ­ tions of tuna that may be eligible for compensation and calculation of the maximum amount thereof in accordance with Article 17a (6) of Regulation (EEC) No 3796/81 1 . Albacore tuna weighing more than 10 kg Producers' organization Quantities that may be eligible for the allowance (tonnes) Total 100 % Article 17a (6), first indent 95% Article 17a (6), second indent 90 % Article 17a (6\ third indent quantities (tonnes) Organization de Productores Asociados de Grandes Congeladores (OPAGAC) 5 138 514 38 5 690 Organization de Productores de TÃ ºnidos Congelados (OPTUC) 8 327 834 62 9 223 Organisation de Producteurs de thon congelÃ © (ORTHONGEL) 9 061 806  9 867 Total quantities (tonnes) 22 526 2154 100 24 780 2. Albacore tuna weighing not more than 10 kg Producers organization Quantities that may be eligible for the allowance (tonnes) Total 100 % Article 17a (6), first indent 95% Article 17a (6), second indent 90 % Article 17a (6), third indent quantities (tonnes) Organizaci6n de Productores Asociados de Grandes Congeladores (OPAGAC) 1 079   1 079 OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados (OPTUC) 1 475 _ ...  1 475 Organisation de Producteurs de thon congelÃ © (ORTHONGEL) 86  86 Total quantities (tonnes) 2 640   2 640 3. Skipjack or stripe-bellied tuna Producers' organization Quantities that may be eligible for the allowance (tonnes) Total 100 % Article 17a (6), first indent 95 % Article 17a (6), second indent 90 % Article 17a (6), third indent quantities (tonnes) OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 3 249   3 249 Organizaci6n de Productores de TÃ ºnidos Congelados (OPTUC) 3 684 368 2 878 6 930 Organisation de Producteurs de thon congelÃ © (ORTHONGEL) 472 -   472 Total quantities (tonnes) 7 405 368 2 878 10 651